Citation Nr: 1341911	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  04-22 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disability.

2. Entitlement to a rating higher than 10 percent for a bilateral foot disability, specifically, for bilateral hallux valgus with bunion and bilateral pes planus, status post bilateral chevron osteotomies.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, as well as the RO in Houston, Texas, after the Veteran had relocated to Texas following the devastation of Hurricane Katrina.

In August 2010, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of proceeding is also commonly referred to as a Travel Board hearing.  

The Board has twice remanded these claims, most recently in July 2013.  The claims have continued to be denied, however, so are again before the Board.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1. A July 1990 Board decision denied the Veteran's original claim of entitlement to service connection for a psychiatric disability.

2. In a March 2005 rating decision, the RO denied a petition to reopen this claim.  The Veteran did not appeal.

3. Since then, no additional evidence has been received that provides a reasonable possibility of substantiating this claim; the evidence is either cumulative or redundant or does not tend to support this claim.

4. The Veteran's does not have severe bilateral pes planus with attendant symptoms, nor is there indication of distinct moderate foot injuries or other impairment involving his lower extremities that is part and parcel of this 
service-connected disability or otherwise related to his service.


CONCLUSIONS OF LAW

1. The March 2005 RO rating decision that denied an earlier petition to reopen the claim of entitlement to service connection for a psychiatric disorder is a final and binding determination.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. New and material evidence has not been received since that decision to reopen this previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3. The criteria also are not met for a rating higher than 10 percent for the bilateral foot disability, including the bilateral hallux valgus with bunion and bilateral pes planus, status post bilateral chevron osteotomies.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Proper notice must also inform the claimant that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

The Veteran has been apprised of each element of satisfactory VCAA notice, including with regards to the evidence required to substantiate his petition to reopen, consistent with the Kent holding.  Whereas not all relevant notice information was timely sent, in that it preceded initial adjudication of the claim, he nonetheless has had a full and fair opportunity to respond to the most recent July 2011 notice on the petition to reopen, in advance of an October 2013 Supplemental Statement of the Case (SSOC) readjudicating and denying this claim.  This preserved the intended purpose of the notice in that it still gave him meaningful opportunity to participate effectively in the adjudication of his claim.  In other words, it rectified ("cured") any timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, all measures have been undertaken to assist the Veteran with development of his claims, including through affording VA examinations on the increased rating issue (no similar duty to examine is applicable where involving a petition to reopen under 38 C.F.R. § 3.159(c), see in particular subpart (c)(4)(C)(iii)), and obtaining relevant treatment records.  This includes development in connection with the July 2013 Board remand directives to permit him an opportunity to identify further relevant private medical records, and affording a VA podiatry examination.  He did not respond to the records inquiry or show up for the scheduled VA examination.  He has testified at a Board hearing, however.  During the Board hearing, he received proper assistance in developing his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (under 38 C.F.R. § 3.103(c), the VLJ chairing a hearing must fulfill the duty to fully explain the issues, and the duty to suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position).  He has not provided any further evidence or suggested its existence.  In sum, the record reflects that the facts pertinent to his claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  

Merits of the Claims

I. Petition to Reopen the Claim of Entitlement to Service Connection for a Psychiatric Disability

In a July 1990 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder as originally appealed, the decisional basis being that there was no etiological connection between post-service diagnosed schizophrenia and active military service, in view of the absence of initial psychiatric diagnosis during service or within one year therefrom.  Essentially, there  was no causal nexus between schizophrenia and active service.  The Veteran did not appeal therefrom to the Court, and the Board's decision became final and binding based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.  That Board decision also subsumed the RO's that earlier had denied this claim.  38 C.F.R. § 20.1104.

Thereafter, a March 2005 RO rating decision denied a petition to reopen this claim of entitlement to service connection for a psychiatric disorder.  While there were newly-received, post-service, VA medical records pertaining to evaluation and treatment for schizophrenia, once again there was the lack of showing of the critical element of a causal nexus to active duty service.  The Veteran did not file a timely Notice of Disagreement (NOD) with that decision, to initiate an appeal of it, and hence it, too, became final and binding.  U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).

The March 2005 rating decision is the last final and binding denial of this claim.  See generally, Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a prior petition to reopen).  See, too, Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Since the March 2005 RO rating decision adjudicating and denying a prior petition to reopen this claim, on review of the evidence, the Board does not ascertain that this claim effectively may be reopened.  The record since March 2005 includes very extensive VA treatment records; Social Security Administration (SSA) disability award findings; a transcript of the August 2010 Board hearing testimony; and reports of VA Compensation and Pension examinations for other clinical conditions.  Having reviewed this information closely, there is no indication of substantive new findings addressing the previously deficient element of a "causal nexus" between a mental health disorder and active military service.  The Veteran's VA outpatient and hospitalization records denote intermittent mental health treatment and treatment and recovery from substance abuse, and periodically reference a history of symptomatology dating back several years.  However, no mention is provided of mental health disability contemporaneous with, or in close proximity to, his service in the early 1980s.  There is no clear or otherwise implied attribution of mental health problems to his service.  There is also nothing tending to show or suggest the existence a chronic mental health disorder within a few years therefrom, including of a psychosis of the type contemplated by 38 C.F.R. § 3.384 to the required minimum compensable degree of at least 
10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Consequently, the VA treatment records do not warrant revisiting the underlying merits of this claim.  Nor are the SSA award and associated medical records of further value, since underlying health records are reprinted from existing VA treatment records.  None of the underlying records otherwise substantiate the requisite causal relationship to service.  Likewise, the VA Compensation and Pension examination reports of record are for other clinical conditions besides mental health.

In any event, medical records merely describing the Veteran's current condition (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are immaterial to issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).

The remaining additional evidence consists of the Veteran's hearing testimony.  His hearing testimony, however, is virtually identical to assertions he has made in his written statements submitted at other times.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  In addition, the Court has held that a claimant's lay testimony does not comprise a basis to reopen a claim where the determinative issue is that involving medical causation and the etiology of the type of condition being claimed is beyond the competence of a lay person.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In sum, the Veteran's lay testimony does not offer the new pertinent evidence necessary to reopen this claim.

Consequently, there has not been demonstrated "new and material" evidence sufficient to reopen the claim presented before the Board.  As the criteria to reopen service connection for a psychiatric disorder have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II. 
Increased Rating for Bilateral Foot Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 pertain to the evaluation of pes planus.

Under Diagnostic Code 5276, a noncompensable (0 percent) rating corresponds to mild pes planus, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination).  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Also potentially applicable is Diagnostic Code 5284 for injuries of the foot, which provides that a 10 percent rating is assigned for moderate foot injuries, 20 percent rating for moderately severe foot injuries, and 30 percent rating for a foot injury that is productive of severe disability.  A note to the rating criteria states that with actual loss of use of a foot, a 40 percent rating is warranted.

The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran filed the instant claim for increased evaluation for a bilateral foot disability in July 2001.  

During pendency of this claim, the Veteran apparently did not report for a September 2013 VA Compensation and Pension examination by a podiatrist, scheduled pursuant to a prior Board remand directive.  Generally, under 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report, the consequence of such inaction is outright denial of the claim where involving a claim for increase (where not involving a determination of original compensation).  Here, however, there were several VA examinations of the bilateral feet already of record, and as such the September 2013 examination was not indispensable for rating purposes.  Therefore, the claim will be rated on the evidence of record.

On VA Compensation and Pension examination of August 2001, the Veteran gave a history of longstanding problems for his feet.  He was a long-haul truck driver and stated he had increased swelling of the feet and ankles on long trips.  Swelling would decrease if he was able to take a day off from work.  Weightbearing was bothersome, particularly extended periods of weightbearing.  He had increased pain in the feet and ankles.  Physical examination revealed that the Veteran's gait consisted of movement slowly and stiffly with a slight limp on the right side.  The feet were only slightly pronated, perhaps slightly greater on the right than the left.  There was grade 1 pes planus bilaterally.  There were well-healed surgical scars over the MP joints of both the great toes.  Dorsiflexion of the MPS joints was 5 degrees on the right and 10 degrees on the left.  Plantar flexion was 15 degrees on the right and 20 degrees on the left.  Some pain on motion was noted.  There was tenderness to palpation of the MP joints.  There was no evidence of Achilles tendon spasm or displacement.  There was some increased pain on manipulation of the feet.  He also had tenderness to palpation of the plantar aspect of the midfoot region bilaterally.    

The next VA examination of record was completed in April 2006.  The Veteran reported his feet had been swelling and getting progressively worse.  He reported daily pain and stiffness in his feet at rest, and worse with standing and walking.  He reported daily flares lasting up to 16 hours with pain level of 9/10, precipitated by activities such as standing, walking and driving.  He wore corrected shoes.  He reported bilateral bunionectomies.  He reported he was able to perform his activities of daily living.  Objectively, the Veteran ambulated with a wide based gait with a limp.  On repetitive motion testing of the feet, he reported pain.  There was right foot 10 degrees valgus Achilles tendon, and left foot 5 degrees valgus Achilles tendon.  He had well-healed medial scars along the great toes.  No calluses or corns were noted on the soles of the feet.  There was normal wear on the soles of his shoes.  On x-ray review, there were mild arthritis changes involving the right first MTP joint.  The left foot was normal.  No hallux valgus deformity was seen.  The impression was of a normal left foot; mild pes planus deformity on right foot; and no hallux valgus deformity seen.  

On VA re-examination of June 2010, the Veteran reported constant pain in the bilateral feet, which traveled to the knees and legs, at a level 10/10.  At the time of pain he could function with medication.  He described additional symptoms of loss of sensation, swelling and numbness in the bilateral feet.  There were post-surgical scars present on the right and left big toes, both linear, superficial, absent inflammation or edema, not disfiguring or otherwise limiting, and measuring 6cm by .2cm on the right side, and 6.5cm by .2cm on the left side.  The Veteran walked with a limp due to bilateral knee and bilateral feet pain.  Physical examination of the feet revealed tenderness.  There was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the metatarsophalangeal joint of both toes.  Palpation of the plantar surface of the feet revealed moderate tenderness.  Alignment of the Achilles tendon was normal on both sides, with and without weightbearing.  There was pes planus present.  On both sides, there was a slight degree of valgus present, which could not be corrected by manipulation.  On both sides, there was forefoot/midfoot malalignment of a slight degree, which could not be corrected by manipulation.  On either side, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  Pes cavus was not present.  No hammer toes were found on examination of the feet.  Morton's Metatarsalgia was not present.  There was no hallux valgus or hallux rigidus present.  The Veteran had limitations with standing and walking, with bilateral foot pain immediately after starting to walk.  He did not require any type of support with his shoes.  

On consideration of the foregoing, the Board must deny the claim for increased rating.  Under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 specifically for pes planus, the assignment of the next higher 30 percent evaluation requires presence of severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  To date, the Veteran has some outward signs of pain on manipulation on use, but little else from that denoted under the rating criteria.  There was one recent VA examination finding of slight degree of valgus present, as well as slight degree of forefoot/midfoot malalignment, but otherwise objective findings were normal.  The Board fully acknowledges the Veteran's subjective reported pain and discomfort.  Ideally, however, to constitute "severe" bilateral pes planus pursuant to the VA rating schedule, there would need to manifest visible, objective signs and symptoms consistent with what the rating criteria designates, or if nothing else, generally indicated of a severe level of disability.  The actual observable findings corresponding to pes planus are in fact minimal.  Thus, a higher rating is not substantiated on the basis of pes planus symptomatology alone.  

The Board has likewise taken into account the alternate rating criteria premised upon a foot injury under Diagnostic Code 5284, to the extent that the evidence would support, as minimum, two separate 10 percent ratings for moderate injuries affecting both feet.  To this extent, however, apart from bilateral pes planus, there is not much in the way of objective symptomatology of the feet to substantiate such a rating scheme.  Whereas the Veteran's service-connected condition is formally characterized as including bilateral hallux valgus with bunion, this additional manifestation by all indication was properly alleviated through foot surgery in advance of the pendency of the instant claim, and no longer manifests in a residual form.  Otherwise, VA examination results show mostly normal clinical findings, with minimal indication of foot support devices or other ameliorative measures taken.

Accordingly, there is no basis at present under the VA rating schedule upon which to assign in excess of 10 percent. 

Aside from the rating schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations also has been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.   


In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's bilateral foot disability presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  Essentially, the rating criteria premised upon pes planus, the primary manifestation of service-connected disability, fairly accounts for nearly all of the Veteran's symptoms as presented, including from his descriptions upon VA examination and on other occasions.  To the extent the Veteran has any distinct impairment, the Board has sought to account for this by considering as well the rating criteria premised upon generalized foot injuries.   

Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  The Board therefore is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a higher rating for a bilateral foot disability.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.     


ORDER

The petition to reopen the claim for service connection for a psychiatric disability is denied. 

The claim for a rating higher than 10 percent for the bilateral foot disability, specifically, for bilateral hallux valgus with bunion and bilateral pes planus, status post bilateral chevron osteotomies, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


